Citation Nr: 1755357	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to September 14, 2016, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1962 to May 1975 and from May 1992 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating effective October 26, 2005. 

A March 2009 Decision Review Officer (DRO) decision increased the assigned rating to 50 percent.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In an April 2012 decision, the Board granted the Veteran's claims for entitlement to service connection for gout and entitlement to TDIU.  The Board remanded the issue of entitlement to an initial rating in excess of 50 percent for further development.  

In an April 2012 rating decision, the Appeals Management Center (AMC) implemented the Board's decision and granted service connection for gout and assigned a noncompensable rating, effective January 16, 2007.  The AMC also granted entitlement to TDIU, effective July 24, 2008.  In September 2012 the Veteran filed a notice of disagreement with the effective date of TDIU and the effective date and disability rating for gout.  The Veteran was provided with a statement of the case in June 2017.  However, the Veteran did not file a timely VA Form 9.  Therefore, these issues are not properly before the Board.  

In a May 2017 decision, the RO granted a 100 percent rating for PTSD effective September 14, 2016.  As this increase does not represent the maximum rating available, the issue has properly been characterized as seen on the tile page.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veterans Legacy Content Manager Documents file reveals VA treatment records dated June 2010 to November 2012.  


FINDING OF FACT

The Veteran's PTSD was manifest by total occupational and social impairment, at least for the period from October 25, 2005. 


CONCLUSION OF LAW

From October 25, 2005, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.156 (b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  In light of the Board's favorable decision to grant a 100 percent disability rating prior to September 14, 2016, for PTSD, a discussion of the VA's duty to notify and assist is not necessary.


Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The General Rating Formula for Mental Disorders, in pertinent part, provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name. 3 8 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Historically, the Veteran filed a claim for PTSD on October 26, 2005.  

The Veteran was afforded a VA examination in December 2005.  The Veteran reported sleep problems to include nightmares and problems keeping a job since 1968.  The Veteran reported his symptoms began in February 1968 and they have caused him trouble sleeping for the prior 37 years.  He reported that he wakes up a lot during the night and on the hour he looks out of the window and sometimes he will circle around the house.  He reported that he sleeps with a gun.  He reported that since starting on medication his sleep has gotten somewhat better, but he continues to dream.  He reported that he has a recurring dream about coming very close to a mine and before it blows up his eyes open.  He reported that his current symptoms include anxiety, sadness, depression and bad dreams.  The Veteran reported that his symptoms are constant.  The Veteran reported that his symptoms were precipitated by the September 11th bombings.  He reported that ever since being on medications he experiences these intermittently on a daily basis and they last anywhere from a couple of minutes to a couple of hours.  

The Veteran reported that "it is hard to do anything.  Everything is difficult".  The Veteran reported that he lives with his spouse and was currently unemployed.  He reported that he has been unemployed since 2001 after getting into a motor vehicle accident during which he sustained an injury to his cervical spine.  The Veteran reported that he spends the day mostly watching TV, cooking some and doing chores around the house.  He reported that he does not have much of a social life.  The Veteran reported that post service he has not had any legal problems.  He pursued education after leaving the service and got an advanced certificate in law enforcement.  The Veteran reported that he worked in law enforcement for 14 years and as a truck driver for eight years.  He reported that he last worked as a truck driver in 2001.  In both jobs he reported getting along fairly well with his supervisors and coworkers and had some problems with his colleagues at the time because he felt some other coworkers were "crooks" and in the truck driving business "most don't tell the truth and do not want to pay on time".  The Veteran reported that he has been married three times.  He reported that his third marriage has been since 1991 and he described it as being good.  He reported that he feels he lost the first two wives because of his symptoms of PTSD.  The Veteran reported that his first wife brushed his feet while he was still asleep and he got up and pointed a gun at her, which was cocked, which freaked the wife out and she finally filed for divorce.  The Veteran reported that he has two boys, one from the first marriage and one from the second marriage and he gets along well with both.  The Veteran reported that all he does is watch TV.  He reported that since his injury in 2001 he is limited to being at home and continues to have nightmares and dreams.  He reported that he does not have much of a social life.  He reported that he is limited to home and does not have friends or hobbies.  

On mental status examination, the examiner noted that the Veteran was quite talkative but a reliable historian.  He was alert and oriented in time, place, person and the purpose of the visit.  His appearance and hygiene were appropriate.  His behavior was appropriate.  His mood was depressed.  His depression did not affect his ability to function apparently.  However, it did cause irritability.  His communication was normal.  His speech was normal.  He reported that he used to have panic attacks a couple of years back, before his hypertension was under control.  He reported that now his panic attacks have gone down considerably.  He reported that in the past he used to have almost a panic attack every day that lasted for 30 to 60 minutes.  The Veteran did not have any delusions or hallucinations and no hallucinations or delusions were evident during the interview.  He did have obsessional rituals like checking doors and locks in the periphery of the house at night.  His thought process was goal directed.  He did not exhibit any impaired judgement or impaired abstract thinking.  His memory indicated mild abnormality such as forgetting names, directions and recent events.  The Veteran did not have any suicidal or homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 55.  

A November 2005 private treatment records shows that the Veteran was noted as having panic, anxiety and OCD.  

A November 2006 private treatment record shows that the Veteran was noted as still having flashbacks and nightmares.  

A February 2007 private treatment record shows that the Veteran reported that he was not getting up, completing tasks or going out.  It was noted that the Veteran had apathy and anhedonia.  

A March 2007 private treatment record shows that the Veteran was noted has having panic attacks and avoiding people.  

In a September 2007 statement, the Veteran asserted that he has significant reduction in employability and his social relationships due to his disability.  The Veteran also asserted that he is unemployable.  The Veteran asserted that although he has attempted to obtain employment he cannot be reemployed as a truck driver as they will not issue a commercial license to him due to his disabilities.  

In a July 2008 statement, the Veteran reported that he still feels, smells and hears things that bring back Vietnam.  The Veteran reported that he has been unable to stay married, raise kids, or stay employed.  The Veteran reported that his symptoms worsened after September 11th.  The Veteran reported that he has been getting up at night looking out the window for bad guys.  The Veteran reported that every time he hears a helicopter fly over everything starts again.  The Veteran reported that all he wants to do is stay at home.  

On his July 2008 claim, the Veteran reported that he was unemployable due to his heart, blood pressure, PTSD, feet, ankles and knee pain.  

The Veteran was afforded a VA examination in August 2008.  The Veteran reported that he has not worked since 2001.  The Veteran reported that in addition to having medical problems in 2001 which caused him to not be able to complete his job as a truck driver, the events of September 11, 2011, significantly affected him.  He reported that watching people jump out of the window during the moments of the event and then suddenly he could not breath.  He reported that he stopped sleeping and eating and developed diarrhea.  He reported that he had a good handle on his time in Vietnam for approximately 30 years but then following September 11, 2001, he began to decompensate emotionally.  

The Veteran reported that he has been married to his current wife since 1992.  He reported that their marriage is not going very well and their problems began following the September 11, 2001 attacks.  He admitted that sometimes is verbally aggressive to his wife and that he loses his temper with her easily.  He reported that he believed that she knows he loves her.  The Veteran reported that he has two sons and one grandson.  He reported that he is estranged from one son and sees his other son on a weekly basis as his son lives close by.  He acknowledges that he does not show much emotion towards his son and grandson.  He reported that he has two sisters and that they are not very close but they keep in touch.  There were no legal issues noted.  The Veteran reported that he has not been in any physical fights but has come close a few times.  He reported that two to three times a month he throws things when no one is around when he gets angry.  The examiner noted that the Veteran's recent stressor was that his brother in law who was his only friend died at the end of 2007.  

In regards to his current psychiatric symptoms, the Veteran reported that he usually sleeps 6 to 7 hours a night in a drug induced sleep due to his prescription medications.   He then takes at least a 30 minute nap during the day.  Usually he wakes up in the middle of the night because he has to use the bathroom.  He reported that when he does get up he uses his binoculars to scan the woods and the surrounding areas.  A few years prior he thought he saw a sniper in a tree and went outside with two pistols to investigate.  He explained that he checks his surroundings at least twice at night.  The Veteran indicated that his greatest source of pleasure comes from his grandson and little animals.  He has very low energy throughout the day and cries at least on a weekly basis.  Sometimes he feels like a failure because he believes that he has thrown away his military and police careers as well as his marriages and his relationship with one of his sons.  He said that he feels hopeless for the most part of the day almost every day.  He is irritable and angry often.  He has problems concentrating and sometimes when he tries to read he shuts down into a trance and reads the same sentence over and over again.  He also has short term memory problems.  The Veteran reported no history of homicidal or suicidal thoughts intentions or plans.  The Veteran said that on a daily basis he feels anxious.  When he feels very anxious he holds his breath and his entire body gets rigid.  He said that although he feels extremely anxious he is not as anxious as he used to be before taking medications.  The Veteran said that he has daily intrusive recollections about Vietnam.  He thinks about injuries and people he knew in Vietnam.  He also sometimes visualizes firing on a target.  The Veteran has recurrent nightmares about events in Vietnam.  For example, he said that he has a dream that he is in a shanty and he cannot see out the windows.  An AK47 is being fired at him.  In the dream he usually fires into the grass or killed people with a hand gun. The Veteran said that he avoids high buildings because it reminds him of being unsafe in Vietnam.  He also avoids all crowds particularly large ones.  The Veteran indicated that he does not talk to anyone except to Dr. W about his time in Vietnam and sometimes he tries not to think about it at all.  As previously noted he endorsed estrangement and detachment from others.   He did not report a history of mania or psychosis

In regards to his current social circumstances, the Veteran reported that he lives in an apartment with his wife.  He said that they share the responsibilities of the housework and the finances.  He admitted that sometimes he screws checks up by writing the wrong date or name on them.  He did not report having any hobbies.  He has not attended church since approximately 2003.  He said that he is embarrassed to go to church because he has some religious issues that he feels he needs to work out related to the things that he did in the military.  He does not have any friends.  Infrequently he and his wife go to a restaurant but generally he does not go to public places or socialize with others.  The Veteran said that during the day he tries to go to Kroger and walks around.  He sometimes goes to the post office or goes to see his son.  He also spends a lot of time watching television.  He usually gets up at six AM and goes to bed at around 11:30 PM.  

On mental status examination, the Veteran arrived early for the evaluation.  He was casually dressed in jeans and a t-shirt and he had some difficulty while walking.  He wore a beard.  Overall his grooming and hygiene were appropriate.  He made appropriate eye contact with the examiner and was polite during the evaluation.  His speech was normal for pace and volume.  His responses were extremely tangential and he had to be redirected frequently throughout the evaluation.  He described his mood as nervous, apprehensive and worried and he indicated that he was afraid he might be locked up.  His affect appeared to be slightly nervous.  There was no indication from his speech or behavior that he was experiencing delusions or perceptual disturbances during the interview.  He did not report current homicidal or suicidal thoughts intentions or plans.  The Veteran was alert and oriented to person, place and time.  In a test of memory he was able to recall three of three objects immediately and after several minutes he was able to spell a word forward and backwards without error.  He was able to recall what he had for dinner the evening before and discuss current events without difficulty.  His judgment and proverb interpretation were fair.  The examiner diagnosed PTSD and assigned a GAF score of 60.  

An October 2008 private treatment record shows that the Veteran was having ongoing problems dealing with severe PTSD with frequent flashbacks with visual/auditory/tactile and olfactory phenomena.  It was noted that medication had not been particularly helpful.  

A November 2008 private treatment record shows that the Veteran reported survivor's guilt and flashbacks.  

A January 2009 private treatment record shows that the Veteran reported that his sleep and dreams were getting worse.  

A March 2009 private treatment record shows that the Veteran reported that he has some good days but other days he is down and depressed and isolates.  

An April 2009 private treatment record shows that the Veteran reported increased anxiety.  

An August 2009 private treatment records shows that the Veteran was noted has having repetitive compulsions and has OCD.  
An October 2009 private treatment record shows that the Veteran was noted as still stuck in the past with nightmares and flashbacks.  

A December 2009 private treatment record shows that the Veteran's symptoms were OCD, paranoia, depression and agoraphobia.  

A July 2010 private treatment record shows that the Veteran reported flashbacks two to three times a week.  

A September 2011 private treatment record shows that the Veteran reported more nightmares.  

A November 2011 private treatment record shows that the Veteran was isolating again with anergia and anhedonia.  

At the January 2012 Board hearing, the Veteran testified that his wife does not like to hear him talk about any of this.  He reported that he does not want to go outside or talk to people.  He reported that he trusts very few people.  He reported that every few days he lives with the fear of being blown apart.  The Veteran reported that these memories are triggered by noise.  The Veteran also reported that he sleeps with a gun on the nightstand and one in the headboard and one under the edge of the bed.  He reported that up to three times a night he patrols the perimeter of his house.  The Veteran reported that he did not tell the VA examiners a lot of this stuff because he did not feel comfortable.  The Veteran testified that his neck injury due to the motor vehicle accident was temporary and was before September 11th when his problems worsened.  The Veteran testified that he would be unable to get DOT licensing because of the medication he takes and his gout.  He reported that he has periods where he falls asleep while talking to someone.  The Veteran testified that this is due to a combination of his medication and lack of sleep due to his nightmares and dreams.  The Veteran asserted that the combined effects of his service-connected disabilities have on the physical and mental capabilities of being able to work. 

In a December 2012 statement, the Veteran's representative asserted that the VA examinations should not be relied on because the Veteran did not feel comfortable discussing all his symptoms with the examiners.  The representative asserted that the private records should be relied on as Dr. W described the Veteran's symptoms as "severe or extreme".  The representative also asserted that the Veteran's PTSD was a significant reason for why the Veteran was not employed.  The representative asserted that the Veteran's PTSD medication preclude him from passing the drug test necessary to resume employment.  

VA treatment records dated September 2014 to December 2014 show that the Veteran was treated for PTSD.  It was noted that the Veteran was experiencing panic attacks and increasing anxiety.  It was noted that the Veteran continues to suffer for nightmares, hypervigilance, irritability, agitation and lack of trust.  The Veteran reported that he avoids crowds and has recurrent intrusive thoughts.  He reported that he jumps with loud noises.  He reported that he will have difficulty breathing and get palpitations with triggers.  He reported that he sits with his back to the wall and watches the doors.  He reported that he continues to feel guilty about the death of a fellow soldier due to his actions.  He denied other mood symptoms and obsessive symptoms.  He denied audiovisual hallucinations.  It was noted that he had ideas of reference and suspicious ideation.  No delusions were elicited and the Veteran denied any suicidal or homicidal ideation intent or plan.  There was no past history of suicide attempts.  On mental status examination the Veteran's appearance was well kept.  His behavior/attitude was cooperative, pleasant and he maintained eye contact.  There was no psychomotor retardation/agitation.  His speech rhythm, tone and volume were normal.  He described his mood as "I'm okay".  His affect was congruent, dysthymic and anxious.  His thought process was logical and coherent.  His thought content was negative for suicidal and homicidal ideation.  The Veteran denied audio visual hallucinations and delusions.  His insight and judgement were fair.  The Veteran received GAF scores of 58.  

The Veteran was afforded another VA examination on September 14, 2016.  The examiner concluded that the Veteran had total occupational and social impairment.  The examiner concluded that his impairments were due to a combination of his PTSD, gout, chronic pain and chronic heart disease.  The examiner noted that at the present time he is living with his second wife of 21 years.  He has one son from his first marriage and one son from his second marriage.  He is close to his son from his second marriage.  The examiner noted that at the present time he spends most of his day reading and visiting his grandchildren.  He does not attend church but he participates on the phone.  Once a week he and his wife go out.  Other than that he does not have too many activities.  The Veteran reported that after he left the service he worked for the Harris County Sheriff's Office for six or seven years then for about a year at Humble Police Department, following which he worked as a constable for a couple of years.  He last worked in 2001 as a truck driver for Hot Shot Delivery but stopped working after September 11, 2001 incident in which he saw people jumping out from the World Trade Center.  He stopped working because he was also in chronic pain because of his gout.  The Veteran was seeing Dr. W since 2001 and he was taking Klonopin 0.5 mg p.o. t.i.d. and Prozac 20 mg a day.  He is currently getting the medicines from Dr. M because Dr. W has retired.  He has not had any history of mental hospitalizations.  He has never been in any counseling.  The Veteran reported no legal or behavioral history.  

The examiner noted that the Veteran had the following symptoms, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in adapting to stressful situations, including work or a work like setting, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran related well and was a good historian.  His speech was coherent and relevant.  His mood was euthymic.  His affect was appropriate.  His thought processes were goal directed.  He did not have any thought disorder or loosening of associations.  His memory past, present and recall were fair.  He was alert and oriented.  His insight and judgment was good.  The examiner noted that the Veteran also has social withdrawal, anhedonia and anergia.  

The examiner explained that he had reviewed the conflicting medical evidence and was providing the following opinion: The Veteran's records from the VA, letters from Dr. W, evaluations by Dr. S and himself concur with the diagnosis of PTSD.  The examiner noted that at the present time he is marginally stabilized and due to his advanced age, chronic PTSD and chronic pain he will not be able to sustain any gainful employment.  The examiner noted that even though they do not use GAF's at the present time, his current GAF would be about 45 or so, which indicates severe symptomatology.  The examiner explained that the conflicts in the records may be due to a large portion of the Veteran's treatment being done privately with Dr. W.  The examiner that the psychiatrist at the VA did not see him on a longitudinal basis and might have evaluated his severity as much less than it actually was.

In a January 2017 addendum, the VA examiner concluded that the Veteran's social activity was markedly affected by his PTSD.  The examiner noted that the Veteran does not attend church and barely interacts with his family.  The examiner noted that his communication, persistence and pace are also affected markedly by his PTSD and would impact his occupational ability adversely.  

Based on the above the Board finds that at least for the period from October 26, 2005, a 100 percent rating is warranted.  

The Board acknowledges that the Veteran's private treatment records indicate that the Veteran's PTSD was more severe than illustrated in the VA examinations during this period.  The Board also acknowledges the assertions of record that the Veteran did not disclose all of his symptoms to VA examiners because he did not trust the examiners and feared "being locked up".  The Board also notes that the September 2016 VA examiner explained that the conflicts in the records may be due to a large portion of his treatment being done privately with Dr. W.  The examiner explained that the psychiatrist at the VA did not see him on a longitudinal basis and might have evaluated his severity as much less than it actually was.  

As such, the Board finds that at least from October 26, 2005, the Veteran's PTSD was manifest by such symptoms as depressed mood: anxiety; suspiciousness; chronic sleep impairment; mild memory loss; panic attacks more than once per week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; obsessional rituals which interfere with routine activities; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; hallucinations; nightmares; hypervigilance; isolation; avoidance; irritability; guilt; recurrent intrusive thoughts; flashbacks; and ideas of reference.  The Board notes that the Veteran's symptoms prior to September 14, 2016, are essentially the same as the symptoms noted in the September 2016 VA examination, which the RO used to assign a 100 percent rating.  As such after resolving all reasonable doubt in favor of the Veteran, the Board finds that at least for the period from October 26, 2005, the Veteran's symptoms more closely approximated the criteria contemplated in total social and occupational impairment.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as illustrated above, the Board has assigned an initial 100 percent rating from October 26, 2005, for the Veteran's PTSD.   As entitlement to a TDIU separate from the Veteran's 100 percent schedular rating for PTSD is not before the Board, the issue of entitlement to a TDIU is moot and further consideration of a TDIU is not warranted.  Cf Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, the criteria for a 100 percent from October 26, 2005, for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


